                           1 Noah A. Katsell (Bar No. 217090)
                             mailto: noah.katsell@dlapiper.com
                           2 Kevin D. Harlow (Bar No. 265565)
                               kevin.harlow@dlapiper.com
                           3 Kimberly S. Hyde (Bar No. 274623)
                               kimberly.hyde@dlapiper.com
                           4 DLA PIPER LLP (US)
                             401 B Street, Suite 1700
                           5 San Diego, CA 92101
                             Tele: 619.699.2700
                           6
                             Amanda Morgan (Bar No. 246277)
                           7   amanda.morgan@dlapiper.com
                             DLA Piper LLP (US)
                           8 555 Mission Street, Suite 2400
                             San Francisco, CA 94105
                           9 Tele: 415.836.2500

                       10 McCormick, Barstow, Sheppard,
                          Wayte & Carruth LLP
                       11 Scott J. Ivy, #197681
                            scott.ivy@mccormickbarstow.com
                       12 Michael G. Woods, #58683
                            mike.woods@mccormickbarstow.com
                       13 7647 North Fresno Street
                          Fresno, California 93720
                       14 Telephone:      (559) 433-1300
                          Facsimile:      (559) 433-2300
                       15
                          Attorneys for Plaintiff
                       16 J.R. SIMPLOT COMPANY

                       17                                UNITED STATES DISTRICT COURT

                       18                    EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

                       19 J.R. SIMPLOT COMPANY,                        Case No. 1:19-cv-00667-DAD-BAM

                       20                  Plaintiff,                  STIPULATION AND ORDER
                                                                       EXTENDING DEADLINE TO AMEND
                       21           v.                                 PLEADINGS

                       22 PETER NIBOLI, an individual; ALLEN
                          HAYNES, an individual; and SCOTT
                       23 FOTH, an individual,

                       24                  Defendants.

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                     STIPULATION AND ORDER EXTENDING DEADLINE TO AMEND PLEADINGS
                           1         Pursuant to Eastern District of California Local Rule 143, Plaintiff J.R. Simplot Company

                           2 (“Simplot”) and Defendants Peter Niboli, Allen Haynes, and Scott Foth (collectively “Defendants”)

                           3 hereby stipulate as follows:

                           4         1.      The current deadline for the amending the pleadings is March 27, 2020.
                           5         2.      Plaintiff believes the investigation and discovery conducted to date suggest the
                           6 possibility that third party Buttonwillow Warehouse Company, Inc. (“Buttonwillow”) may need to

                           7 be added as a Defendant in this case.      However, pending further targeted discovery and the

                           8 possibility of voluntary exchange of information from Buttonwillow, Plaintiff prefers at this time

                           9 not to add claims against Buttonwillow solely to meet the current deadline to amend the pleadings

                       10 out of fear of later being barred from doing so.

                       11            3.      Rather than bringing Buttonwillow into this case now, simply to meet the current
                       12 deadline, the parties have agreed and stipulated to extend the deadline to amend the pleadings solely

                       13 to add new parties for 60 days. This would hopefully allow Plaintiff to conduct additional discovery

                       14 and possibly obtain voluntary exchange of information from Buttonwillow in order to make a final

                       15 decision as to whether and to what extent Buttonwillow should be added to this case by way of an

                       16 Amended Complaint.

                       17            4.      Accordingly, the parties hereby stipulate to and request that the Court extend the
                       18 deadline to amend the pleadings from March 27, 2020 to May 27, 2020. Only one prior extension

                       19 of this subject matter for 21 days has been sought by the parties, and the parties do not anticipate

                       20 that this extension will alter any of the other existing deadlines as set forth in the Scheduling Order

                       21 in this case.

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                2
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                       STIPULATION AND ORDER EXTENDING DEADLINE TO AMEND PLEADINGS
                           1 Dated: March 24, 2020                        McCORMICK, BARSTOW, SHEPPARD,
                                                                              WAYTE & CARRUTH LLP
                           2

                           3

                           4                                         By:               /s/Scott J. Ivy
                                                                                        Scott J. Ivy
                           5                                                        Michael G. Woods
                                                                    Attorneys for Plaintiff J.R. SIMPLOT COMPANY
                           6

                           7 Dated: March 24, 2020              LANG, RICHERT & PATCH
                           8                                    By: /s/ Charles Trudrung Taylor
                                                                    CHARLES TRUDRUNG TAYLOR
                           9
                                                                    KIMBERLY L. MAYHEW
                       10                                           ALMA V. MONTENEGRO
                                                                    Attorneys for Defendant
                       11
                                                                    PETER NIBOLI
                       12

                       13 Dated: March 24, 2020                 OFFICES OF RUSSELL D. COOK
                                                                By: /s/ Russell D. Cook
                       14
                                                                    RUSSELL D. COOK
                       15                                           Attorney for Defendant
                                                                    SCOTT FOTH
                       16

                       17 Dated: March 24, 2020                 MANOCK LAW
                       18                                       By: /s/ Charles K. Manock
                                                                    CHARLES K. MANOCK
                       19
                                                                    Attorney for Defendant
                       20                                           ALLEN HAYNES

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                        3
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                     STIPULATION AND ORDER EXTENDING DEADLINE TO AMEND PLEADINGS
                           1                                              ORDER

                           2       Pursuant to the stipulation of the parties, and good cause appearing, the Court GRANTS the

                           3 request to modify the Scheduling Order. IT IS HEREBY ORDERED that the deadline for

                           4 amendment of the pleadings is extended to May 27, 2020. All other deadlines set forth in the

                           5 Scheduling Order remain unchanged. The parties are advised that no further extensions or

                           6 modifications of the deadlines in this case will be granted absent a demonstrated showing of good

                           7 cause.

                           8 IT IS SO ORDERED.

                           9
                                  Dated:    March 25, 2020                           /s/ Barbara   A. McAuliffe             _
                       10                                                      UNITED STATES MAGISTRATE JUDGE
                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                4
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                       STIPULATION AND ORDER EXTENDING DEADLINE TO AMEND PLEADINGS
